FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D21-760
                  _____________________________

RODERICK KENNETH WIMS,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition for Writ of Habeas Corpus—Original Jurisdiction.


                        September 29, 2021


PER CURIAM.

      In 2012, the State charged Roderick Kenneth Wims by
amended information with attempted premeditated murder in the
first degree, along with three other felony offenses. At trial, on the
murder count, the trial court instructed the jury on the lesser-
included offense of attempted murder in the second degree. The
jury returned a guilty verdict on that lesser-included offense, with
a special finding that Wims possessed and discharged a firearm
resulting in great bodily harm. As to the three other felony
offenses, the jury returned a not guilty verdict on two counts and
the trial court granted a judgment of acquittal on one count. The
trial court adjudicated Wims guilty and sentenced him to life in
prison. This Court affirmed the judgment and sentence on direct
appeal. Wims v. State, 130 So. 3d 232 (Fla. 1st DCA 2014)
(unpublished table decision).

     Now, nine years after his trial and seven years after his
judgment and sentence became final, Wims petitions for a writ of
habeas corpus. Wims alleges that the information filed against him
in 2012 was fundamentally defective because it did not include all
the elements of attempted second-degree murder. We dismiss the
petition because “habeas corpus is not a vehicle for obtaining
additional appeals of issues which were raised, or should have
been raised, on direct appeal or which were waived at trial or
which could have, should have, or have been, raised in rule 3.850
proceedings.” White v. Dugger, 511 So. 2d 554, 555 (Fla. 1987);
Baker v. State, 878 So. 2d 1236, 1245 (Fla. 2004).

     This petition is Wims’ sixth collateral attack on his judgment
and sentence. He filed three petitions alleging ineffective
assistance of appellate counsel: 1D14-4204, 1D14-5402, and 1D15-
0889. This Court dismissed all three petitions, and warned Wims
in the third case that future frivolous filings could result in
sanctions, including a prohibition against future pro se filings in
this Court. See Wims v. State, 148 So. 3d 524 (Fla. 1st DCA 2014)
(Mem.); Wims v. State, 152 So. 3d 573 (Fla. 1st DCA 2014)
(unpublished table decision); Wims v. State, 159 So. 3d 1001 (Fla.
1st DCA 2015) (Mem.) (including sanctions warning).

     Wims appealed an order summarily denying his motion for
postconviction relief filed under Florida Rule of Criminal
Procedure 3.850 in 1D17-1794. This Court affirmed the trial
court’s order. See Wims v. State, 234 So. 3d 657 (Fla. 1st DCA 2017)
(unpublished table decision). And before this habeas petition,
Wims sought habeas relief in 1D19-2799. This Court dismissed the
petition. Wims v. State, 289 So. 3d 988 (Fla. 1st DCA 2020) (Mem.).

     These cases reveal a history of filing repetitious and frivolous
postconviction petitions and appeals. Wims has not obtained relief
in any of these cases, and his current petition is frivolous. Thus,
pursuant to State v. Spencer, 751 So. 2d 47 (Fla. 1999), Wims shall
show cause within twenty days of the date of this opinion why
sanctions should not be imposed on him, including a prohibition on
further pro se filings in this Court related to the judgment and
sentence in Alachua County Circuit Court Case 2011-CF-4346-A,

                                 2
and a referral of this matter to the Department of Corrections for
disciplinary action under section 944.279, Florida Statutes (2020).

    DISMISSED.

ROWE, C.J., and LEWIS and WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



Roderick Kenneth Wims, pro se, Petitioner.

Ashley Moody, Attorney General, Tallahassee, for Respondent.




                                3